DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment received 10/29/2020 has been entered and fully considered.  Claims 1-14 are pending.  Claims 12-14 are new.  Claims 3-4 and 10 are amended.  Claims 1-14 are examined herein.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
US 2007/0048597 A1 (“Ryu”) discloses a positive electrode for a lithium secondary battery comprising a cathode active material composed of a mixture of lithium/manganese spinel oxide and lithium/nickel/cobalt/manganese composite oxide (Abstract; [0010]-[0015], [0022]-[0023]).
US 2010/0276217 A1 (“Sugaya”) discloses a positive electrode active material for a secondary battery with a non-aqueous electrolyte that includes a powder of a volume resistivity of 20 Ω∙cm or more and 100 Ω∙cm or less when said powder has a bulk density of 3 g/cm3 (Abstract).
The prior art of record does not fairly teach or suggest “the positive electrode plate satisfies formula (1),
                
                    
                        
                            
                                
                                    ρ
                                
                                
                                    sum
                                
                            
                        
                        
                            
                                
                                    ρ
                                
                                
                                    97.5-a
                                
                            
                        
                    
                     
                    ≤ 3
                
            	
in which ρsum is volume resistivity of the positive electrode plate, in kΩ∙cm; ρ is powder volume resistivity of the positive active material under a pressure of 20MPa, in kΩ∙cm; a is mass percentage of the positive active material in the positive electrode film, in wt%.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727